NEWMAN, District Judge
(after stating the facts). No question of law is involved in this case, the simple question raised on argument by counsel for defendant being as to the sufficiency of evidence to support the master’s report. Under the recognized rule on this subject, there is clearly sufficient evidence to sustain the report of the special master. The testimony of the witnesses he cites is certainly sufficient to justify his conclusion. The condition of the pop cock, whether it was in good working order, and whether its defective condition caused this explosion at the time, were questions of fact for the determination of the master, who has found them in favor of the plaintiff; and this court will not interfere with his finding, when it is sufficiently supported by evidence. The special master has set forth with so much ca,re the questions before him, and his conclusion and reasons therefor are such, that further discussion of this case would he useless, and the exceptions to the master’s report are overruled, and the report confirmed,